Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 105-115 are currently pending and are subject to election/restriction requirement set forth below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 105-113, drawn to a conjugate compound, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/582.
Group II, claim 114, drawn to a composition, classified, for example, in CPC group C07K1/00 and various subgroups including subgroup C07K1/1077.
Group III, claim 115, drawn to a method of labeling a glycoprotein, classified, for example, in CPC group C07K1/00 and various subgroups including subgroup C07K1/13
Invention of either of Group I or Group II is related to Group III as product and process of using the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  
Invention I is related to invention II as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product (MPEP § 806.04(b), 3rd paragraph), and the species are patentably distinct (MPEP § 806.04(h)).  In the instant case, the intermediate product (i.e. fluorophore-reactive group-metal ion chelator) is deemed to be useful to make other than the final product such a composition comprising an antibody having a thiol group and fluorophore-reactive group-metal ion chelator wherein the reactive group is a maleimide group for providing double labeled antibody via binding of the thiol group of the antibody to the maleimide group. Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions anticipated by the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of Species
This application contains claims directed to plurality of patentably distinct species representing “fluorophore-reactive group-metal ion chelator” and “modified sugar comprising a chemical handle”.
The “fluorophore-reactive group-metal ion chelator” encompasses a large number of structurally, functionally and patentable distinct species. As for example, as disclosed in claim 106, the fluorophore encompasses structurally and functionally distinct compound. As for example, quinolone is structurally and functionally distinct from a coumarin, a cyanine or benzofuran. The reactive group as disclosed in claim 106, encompasses various structurally and functionally distinct groups that does not have a common structure and function that flows from the common structure. As disclosed in claim 106, the reactive group comprises a terminal triarylphosphine, an alkyne, a terminal alkyne, an activated alkvne group, an azide, a ketone, a hydrazide, a semicarbazide, a thiocarbonylhydrazide, a carbonvlhvdrazide, a thiocarbonylhydrazide, a sulfonylhydrazide, a carbazide, a thiocarbazide, an aminooxv group, a Diels-Alder diene or a Diels-Alder dienophile, all which are structurally and functionally distinct. Similarly, the metal chelator as disclosed in claim 106 can be selected from 1.4.8.11-tetraazabicvclo[6.6.2]hexadecane-4.1 1-divl)diacetic acid (CB-TE2A). desferrioxamine (DFO). diethvlenetriaminepentaacetic acid (DTPA). 1.4.7.10- tetraazacyclotetradecane-1,4,7,10-tetraacetic acid (DOTA). ethylenediaminetetraacetic acid (EDTA), ethylene glycolbis(2-aminoethyl)-N,N,N',N' -tetraacetic acid (EGTA). 1.4.8.11-tetraazacvclotetradecane- 1,4.8.11-tetraacetic acid (TETA), ethylenebis-(2-4 hydroxy-phenylglycine) (EHPG). 5-Cl-EHPG, 5Br- EHPG. 5-to elect a single disclosed species representing  “Fluorophore-reactive group-metal ion chelator” and a single disclosed species representing a “modified sugar comprising a chemical handle”  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The species are independent or distinct because they have different chemical structures and are non-overlapping.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include a single disclosed species or a grouping of patentably indistinct species for to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.